Citation Nr: 0827243	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-40 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for major depressive disorder with psychotic 
features, to include as secondary to service-connected 
headaches due to concussion.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected headaches due to concussion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), a motion for advancement on the docket in 
this case has been granted.

The issues of entitlement to service connection for major 
depressive disorder with psychotic features, to include as 
secondary to service-connected headaches due to concussion 
and entitlement to a disability rating greater than 10 
percent for service connected headaches due to concussion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for major depression in 
a May 1990 rating decision and properly notified the veteran, 
who did not initiate an appeal of that decision.

2.  The May 1990 rating decision is the last final decision 
prior to the veteran's request to reopen his claim in March 
2004. 

3.  Evidence received since the May 1990 rating decision 
regarding the veteran's claim for service connection for 
major depression is not cumulative of evidence previously of 
record, relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
May 1990 rating decision and the claim of entitlement to 
service connection for major depressive disorder with 
psychotic features is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current psychiatric disorder is related to his service with 
the United States Navy from June 1972 to June 1975.  He also 
contends that his service-connected headaches due to 
concussion are more disabling than currently evaluated.  With 
regard to his claim for a psychiatric disorder, the veteran 
contends that his current major depression with psychotic 
features is secondary to his service connected headaches.

New and Material Evidence to Reopen Claim

The veteran submitted a claim for service connection for a 
nervous disorder in May 1979.  The RO denied this initial 
claim in a September 1979 rating decision, noting that the 
veteran was not diagnosed as having a psychosis or neurosis 
while in service and also noting that the veteran currently 
had a diagnosis of passive aggressive personality disorder.  

In April 1990 the veteran's then-representative filed another 
claim for a psychiatric disorder, this time specifically 
major depression.  By rating decision dated in May 1990 the 
RO denied service connection for major depression noting that 
the veteran's service medical records are negative for a 
diagnosis of depression and also noting that the first 
indication of major depression in the record is dated in 
1984.  

Although the RO provided notice of the above mentioned 
denials, the veteran did not initiate an appeal of either of 
these decisions.  Therefore, the RO's decisions of September 
1979 and May 1990 are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

In March 2004 the veteran filed another claim, this time for 
service connection for a psychiatric disorder to include as 
secondary to his service connected headaches.  At that time 
the veteran submitted a March 2004 VA outpatient treatment 
report wherein the veteran's treating physician opined that 
the veteran's psychiatric disorder is related to his service-
connected headaches.  In conjunction with this claim, the 
veteran underwent a VA psychiatric examination in May 2004.  
By rating decision dated in June 2004, the RO confirmed and 
continued the previous denial of service connection for major 
depression based on an opinion contained in the May 2004 VA 
psychiatric examination report.  The veteran submitted a 
Notice of Disagreement (NOD) in July 2004 and timely 
perfected an appeal in November 2005.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's June 2004 decision 
found that there was new and material evidence to reopen the 
claim, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 
(Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

Upon review of the record and assuming the credibility of 
this evidence, see Justus, supra, the Board finds that 
evidence received since the May 1990 rating decision is new 
and material.  Specifically, the March 2004 VA outpatient 
treatment report wherein the veteran's treating physician 
opined that the veteran's psychiatric disorder is related to 
his service-connected headaches.  That evidence is not 
cumulative of evidence previously of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, 
the claim is reopened.  

ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for major 
depressive disorder with psychotic features, to include as 
secondary to service-connected headaches due to concussion), 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Review of the record shows that notice sent in connection 
with the underlying claim of service connection is deficient.  
The April 2004 letter to the veteran referred to the 
veteran's service connection claim as a "claim for increase 
for mental disease, secondary to your service-connected 
headaches due to concussion."  As above, the veteran is not 
currently service-connected for a mental disease, rather his 
claim is that his psychiatric condition is secondary to the 
service-connected headaches.  On remand, appropriate notice 
should be provided, addressing all applicable theories of 
entitlement.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

VA's duty to assist a claimant includes obtaining all 
relevant Social Security Administration (SSA) records.  38 
U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 
363 (1993).  A review of the file shows that the veteran was 
in receipt of Social Security disability benefits from at 
least February 1993 to March 1994.  However, neither the 
decision nor medical records underlying this award of 
benefits are on file.  These records should be obtained.

The veteran was afforded a VA psychiatric examination in May 
2004 to determine whether his major depressive disorder is 
related to his service-connected headaches.  In this 
examination report, the examiner gave a history of the 
veteran's service-connected headaches and psychiatric 
disorder as reported by the veteran, reported findings on 
mental status examination, and diagnosed the veteran with 
major depressive disorder, recurrent, severe without 
psychotic features.  The last paragraph of the examiner's 
report states: "It is difficult to ascertain whether the 
depression is secondary to the headaches.  It would certainly 
be helpful if the patient's psychiatric records from the 
military could be found, since he said he was sent to a 
psychiatrist following the head injury.  I give some credence 
to the patient's report of this treatment while on active 
duty, since he said it under oath in a court hearing.  In the 
present evaluation, the patient could not give an accurate 
timeline of the start and course of his depression, likely 
due to his cognitive deficits.  Chronic pain often 
precipitates depression, and this is likely the case for this 
patient."  This statement is insufficient in answering the 
question presented.  As such, the case should be returned to 
the May 2004 examiner so that they can provide the requested 
opinion.  38 C.F.R. § 3.159(c)(4).  If such an opinion cannot 
be made without resort to mere speculation the May 2004 
examiner should so state.  


The examiner commented that it would be "helpful" if 
records pertaining to in-service psychiatric treatment could 
be obtained.  While it is unclear whether those records are 
even available, there is no indication that the RO attempted 
to obtain those records.  On remand, an attempt should be 
made to obtain any records and the efforts taken to do so 
documented for the record. 

Finally, the veteran should be afforded a new examination to 
determine the current severity of the service-connected 
headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice 
informing him that his claim for 
entitlement to service connection for 
major depressive disorder has been 
reopened and the requirements for 
establishing entitlement to service 
connection for a psychiatric disorder (to 
include a secondary basis and on the 
basis of aggravation) and for 
establishing entitlement to an increased 
rating for his service-connected 
headaches.  

2.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all medical 
records used in adjudicating the 
veteran's award of disability benefits 
prior to February 1993, specifically 
those records regarding his headaches and 
psychiatric disorder.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

3.  Attempt to secure, through official 
channels, any records pertaining to in-
service psychiatric treatment. 

4.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
nature and likely etiology of any 
diagnosed psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder was caused 
or worsened by his service-connected 
headache disability?  If it is determined 
that any currently diagnosed psychiatric 
disorder was worsened by his service- 
connected headache disability, to the 
extent that is possible the examiner 
should indicate the approximate degree of 
disability or baseline (e.g., mild, 
moderate, severe) before the onset of 
aggravation.  

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected headaches.  The claims folder 
should be made available to the examiner 
for review.  

The examiner should specifically note the 
frequency and duration of attacks and 
describe the level of activity the 
veteran can maintain during attacks.  The 
examiner should specifically state 
whether the attacks are prostrating in 
nature.  

6.  Review the record and ensure that the 
above action has been completed.  If any 
benefit sought on appeal is denied, 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


